Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification received on January 28, 2022 are accepted and entered. It is noted that the amendments to the specification are supported in the originally filed claims in the current application.  

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 13 of the claim “a motion sensor which motion sensor detects” is believed to be in error for -a motion sensor which the motion sensor detects-.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  On lines 8-9 “the measure values” is believed to be in error for -measured values-.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  On lines 9-10 “the one or more control devices or control device” is believed to be in error for -the one or more control devices-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the claimed sensors detecting “continuous movement” as claimed is not supported in the originally filed specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the independent claims, the applicant claims that the one or more control devices is/are “configured to determine an ideal position of the light emission 
The same issue with respect to “the ideal position of the light curing appliance for the polymerization cycle can be determined” applies in claim 4. Such that the specification does not discuss how “an ideal position” and be determined, but rather discusses, how the light sensor or camera can be used to determine the position of the light curing appliance with respect to the material to be polymerized, such that it can 
With respect to claim 9, it is unclear what criteria is “a cancellation criterion” as claimed. Such that the applicant has not discussed what type of event would result in cancellation of the polymerization cycle.  
With respect to claim 18, the limitation “the beginning of the polymerization cycle comprises all three dimensions” is unclear.  It is believed that the motion sensors are configured to detect the movement at the beginning of the polymerization cycle in all three dimensions, rather than the “at least two dimensions” of claim 1, however, the applicant should amend the claim to clarify what is being claimed.  
Claim  20 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims1-2, 4-9, 11-21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112, set forth in this Office action.
See the reasons for allowance in the previous office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/23/2022